
	

114 S603 IS: Rural Veterans Travel Enhancement Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 603
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2015
			Mr. Tester (for himself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to make permanent the authority of the Secretary of Veterans
			 Affairs to transport individuals to and from facilities of the Department
			 of Veterans Affairs in connection with rehabilitation, counseling,
			 examination, treatment, and care, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Rural Veterans Travel Enhancement Act of 2015. 2.Making permanent authority for Secretary of Veterans Affairs to transport individuals to and from facilities of Department of Veterans AffairsSection 111A(a) of title 38, United States Code, is amended—
 (1)by striking paragraph (2); and (2)in paragraph (1), by striking (1).
			3.Treatment of Vet Centers as
			 Department of Veterans Affairs facilities for purposes of payments or
			 allowances for beneficiary travel
			(a)In
 generalSection 111 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (h)(1)Vet Centers shall be treated as Department facilities for purposes of providing payment of actual expenses of travel or allowance for travel to or from a Department facility under this section.
 (2)In this subsection, the term Vet Center means a center for readjustment counseling and related mental health services for veterans under section 1712A of this title.
						.
 (b)ApplicabilitySection 111(h) of such title, as added by subsection (a), shall apply with respect to travel occurring on or after the date of the enactment of this Act.
			4.Reauthorization of grants for veterans service organizations for transportation of highly rural
 veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is amended by striking through 2014 and inserting through 2020.
		
